Citation Nr: 0621454	
Decision Date: 07/20/06    Archive Date: 08/02/06	

DOCKET NO.  03-16 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for type I diabetes 
mellitus, including as a result of herbicide exposure.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1967 to 
April 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 decision of the Providence, 
Rhode Island, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In June 2005, the Board remanded the 
appeal for additional evidentiary development.

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  Consistent with the instructions below, VA 
will notify you if further action is required on your part.


REMAND

The veteran and his representative contend that type I 
diabetes mellitus was caused by the appellant's exposure to 
Agent Orange or other herbicides in Vietnam.  It is requested 
that the veteran be afforded the benefit of the doubt.

The law currently provides that veterans who served in the 
Republic of Vietnam are presumed to have been exposed to 
herbicides, to include Agent Orange.  38 C.F.R. § 3.307 
(2005).  The law further provides that, if type II diabetes 
mellitus is manifested any time after such service, and if 
the requirements of 38 C.F.R. § 3.307(a)(6) are met, and if 
the veteran shows a current disability due to type II 
diabetes mellitus, then, even though there is no record of 
such disease during service, service connection is presumed, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) have been met.  38 C.F.R. § 3.309 
(2005).  Notably, there is no similar presumptive regulation 
for type I diabetes mellitus.

Notwithstanding the fact that the presumptive law does not 
appear to apply to this case, the veteran has reported and 
the record shows that he received treatment for diabetes at a 
number of medical service providers from whom treatment 
records were sought on prior remand.  While the record shows 
letters and/or treatment records from most of these health 
care providers, it does not include treatment records from 
Outer Cape Health Services in Wellfleet, Massachusetts 
(previously known as the AIM Medical Center), or pre-March 
1987 treatment records from the Joslin Diabetes Center (also 
known as the Joslin Clinic) in Boston, Massachusetts.  The 
veteran, however, provided the necessary authorizations to 
procure these records, and he repeatedly wrote to the RO to 
indicate their importance, emphasizing in particular the 
relevance of treatment records from the Joslin Clinic from 
1978 and 1979 (around when he was first diagnosed with 
diabetes).  

In November 2005, the AMC informed the veteran that his 
authorization and consent to secure information from the AIM 
Medical Center and the Joslin Clinic either did not contain 
complete addresses or contained incorrect addresses.  The AMC 
stated that it was unable to proceed further in this regard 
unless he supplied these addresses.  

VA has a duty to assist veterans in securing pertinent 
evidence.  38 U.S.C.A. § 5103A (West 2002).  In this light, 
widely available search tools that are in the public domain, 
such as Google, allow each address to be easily and quickly 
found.  The Board has done so, but the AMC is easily capable 
of using such internet resources.  Therefore, a remand is 
required for the RO to obtain and associate with the claims 
file all of the veteran's treatment records from Outer Cape 
Health Services, and the Joslin Diabetes Center.  38 U.S.C.A. 
§ 5103A(b).  [N.B.  The prohibition against the Board 
conducting its own development is not violated here given the 
fact that no decision is being entered by the Board, and the 
fact that the RO will first consider the addresses provided 
below in their decision.] 

In June 2003, and again in April 2005, the veteran requested 
a hearing at the RO with an RO decision review officer.  
Subsequently, however, no RO hearing was scheduled.  The 
claimant, for his part, has never withdrawn his request.  
Another remand is therefore required.

As noted in the June 2005 remand, if, and only if, the 
veteran is able to secure medical evidence linking his 
current type I diabetes mellitus to service, then a VA 
examination is in order.  38 U.S.C.A. § 5103A(d).

Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the case of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the statutory duty to assist and 
provide notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the appeal of disability ratings 
and the effective date of an award.  In the present appeal, 
the appellant was provided with notice of what type of 
information and evidence were needed to substantiate his 
claim for service connection, but he was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  As these questions are involved in the present 
appeal, this case must be remanded for proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that informs 
the veteran that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded, and also includes an explanation as to 
the type of evidence that is needed to establish both a 
disability rating and an effective date.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
corrective notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in Dingess.

2.  The RO should schedule a regional 
office hearing with a decision review 
officer consistent with the veteran's 
requests.

3.  The RO, after obtaining a current 
authorization, should attempt to obtain 
all of the veteran's post-1969 treatment 
records from Outer Cape Health Services 
in Wellfleet, Massachusetts (previously 
known as AIM Medical Center), 3130 Route 
6, Wellfleet, Massachusetts 02667, 
telephone number: (508) 349-3131; and 
from the Joslin Diabetes Center (also 
known as the Joslin Clinic), One Joslin 
Place, Boston, Massachusetts 02215, 
telephone number: (617) 732-2400.  The RO 
is to pay particular attention to 
obtaining medical treatment records from 
1978 and 1979, when the veteran indicates 
he was first diagnosed with diabetes.  If 
the requested records are not available, 
or if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the appellant notified 
in writing.

4.  If, and only if, the appellant is 
able to submit competent medical evidence 
linking diabetes mellitus to service, 
then, after completion of the above 
development, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA examination by an 
endocrinologist.  The claims folder is to 
be provided to the examiner for review in 
conjunction with the examination.  All 
indicated tests and studies as deemed 
appropriate by the examiner must be 
accomplished and all clinical findings 
should be reported in detail.  Based on a 
review of the claims folder and the 
examination of the veteran, the examiner 
must determine what, if any, type of 
diabetes currently disables the 
appellant.  If type I diabetes is 
diagnosed, is it at least as likely as 
not, i.e., is there a 50/50 chance, that 
type II diabetes mellitus "converted" to 
type I diabetes mellitus as the appellant 
suggests?  Finally, is it at least as 
likely as not that type I diabetes 
mellitus was otherwise caused or 
aggravated by military service?

5.  The RO should review the examination 
report to ensure that it is in complete 
compliance with the directives of this 
REMAND.  If it is deficient in any 
manner, the RO is to implement corrective 
procedures at once.

6.  Thereafter, the RO should prepare a 
new rating decision and readjudicate the 
issue on appeal.  If any benefit sought 
on appeal remains denied, the appellant 
and his representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response.  The RO is advised that it is 
to make a determination based on the law 
and regulations in effect at the time of 
its decision, to include any further 
changes in VA's statutory duty to assist 
the appellant and any other applicable 
legal precedent.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

